Consolidated actions (a) to recover damages for personal injuries alleged to have been sustained by the infant plaintiff in Action No. 1 and Action No. 3 and by Shirley Farris, a plaintiff in Action No. 2, when a motor vehicle owned and operated by her, in which said infant plaintiff was a passenger, was struck by a motor vehicle owned and operated by William Baron, defendant in Action No. 1 and Action No. 2, and (b) by the father and husband, respectively, of said plaintiffs, for medical expenses and loss of services. In Action No. 2, plaintiff Shirley Farris also sues to recover damages for injury to her motor vehicle. The defendants in Action No. 1 and Action No. 3 appeal from a judgment entered on the verdict of the jury against them and in favor of the plaintiffs in those actions. Said defendants also appeal from an order denying their motions to set aside the verdict and for a new trial. Shirley Farris, a plaintiff in Action No. 2, appeals from a judgment entered on the verdict of the jury dismissing the complaint. Judgments and order unanimously affirmed, with one bill of costs to respondents Nelson, payable by appellants Baron and Farris. No opinion. Present—■ Wenzel, Acting P.;J., Beldock, Murphy, Ughetta and Kleinfeld, JJ.